  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


GEORGE  MEADOR AKINS,       )
as the  Administator of the )
Estate  of Thad Still       )
Akins,  Deceased,           )
                            )
     Plaintiff,             )
                            )                CIVIL ACTION NO.
     v.                     )                  2:18cv85-MHT
                            )                      (WO)
ROOSEVELT BUSH, III,        )
an individual, et al.,      )
                            )
     Defendants.            )

                                ORDER

    Based upon the representations made on the record

during the conference call on the record on April 17,

2019, it is ORDERED that:

    (1)    By    April   25,     2019,     attorney    Henry   Cooper

Ellenberg, II, shall file either a motion to withdraw,

or a notice that he intends to continue representing

the plaintiff in this case.

    (2)    By    April   25,    2019,    attorney     Thomas   Shealer

Moore shall file either a             motion to withdraw, or a

notice    that   he   intends    to     continue   representing    the
plaintiff in this case.             If attorney Moore fails to

file anything by the deadline, the court will conclude

that he has abandoned the case and treat his failure to

answer as a withdrawal from the case.

     (3) The deadline for filing the Rule 26(f) report

remains set on May 1, 2019.

     (4) Pursuant to Federal Rule of Civil Procedure

4(m), and based upon the evidence already in the record

showing that defendant Roosevelt Bush, II, appears to

be evading service, plaintiff is granted an extension

of   time   until   May    20,     2019,   to   effect     service   of

process     on   defendant   Bush.         If   additional    time   is

sought,     plaintiff     should    file    a   properly     supported

motion for extension of time.

     DONE, this the 18th day of April, 2019.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
